Title: From James Madison to Robert H. Rose, 10 February 1821
From: Madison, James
To: Rose, Robert H.


                
                    Sir
                    Montpr. Feby. 10. 1821
                
                I have recd your letter of Jany. 21. with a Copy of your address to the Agricultl. Socy. of Susquehanna County, for which I return my thanks. I offer but a just tribute to the Address, in saying that it contains very judicious observations presented in the best form, & apparently very appropriate to the rural circumstances of the new County.
                The multiplication of these Societies is among the many proofs of the spirit & progress of improvement in our Country. And the establishment of them in districts unimpoverished by a vicious cultivation may prevent those wasteful errors which it is found so difficult & expensive to repair. With friendly respects
                
                    J. M.
                
            